

116 S1581 IS: Medical Debt Relief Act of 2019
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1581IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Merkley (for himself, Mr. Blumenthal, Ms. Warren, Mr. Menendez, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to institute a 1-year waiting period before medical debt
			 will be reported on a consumer’s credit report and to remove paid-off and
			 settled medical debts from credit reports that have been fully paid or
			 settled, to amend the Fair Debt Collection Practices Act to provide a
			 timetable for verification of medical debt and to increase the efficiency
 of credit markets with more perfect information, and for other purposes.1.Short titleThis Act may be cited as the Medical Debt Relief Act of 2019.2.Amendments to Fair Credit Reporting Act(a)Medical debt definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:(bb)Medical debtThe term medical debt means a debt described in section 604(g)(1)(C)..(b)Exclusion for paid or settled medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:(9)Any information relating to a medical debt if the date on which the debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 1 year.(10)Any information relating to a fully paid or settled medical debt that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 days..3.Amendments to the Fair Debt Collection Practices Act(a)In generalSection 809 of the Fair Debt Collection Practices Act (15 U.S.C. 1692g) is amended by adding at the end the following:(f)Additional notice requirements for medical debt(1)DefinitionsIn this subsection:(A)Consumer reporting agencyThe term consumer reporting agency has the meaning given the term in section 603(f) of the Fair Credit Reporting Act (15 U.S.C. 1681a(f)).(B)Medical debtThe term medical debt means a debt arising from the receipt of medical services, products, or devices.(2)Notice about credit reportingBefore furnishing information regarding a medical debt of a consumer to a consumer reporting agency, the person furnishing the information shall send a statement to the consumer that includes the following:(A)A notification that the medical debt may not be reported to a consumer reporting agency until the end of the 1-year period beginning on the date on which the person sends the statement.(B)The specific date that is the end of the 1-year period beginning on the date on which the person sends the statement.(C)A notification that, if the debt is settled or paid by the consumer or an insurance company during the 1-year period beginning on the date on which the person sends the statement—(i)the debt may not be reported to a consumer reporting agency; and(ii)the consumer may, during that 1-year period—(I)communicate with an insurance company to determine coverage for the debt; or(II)apply for financial assistance.(3)No reporting during 1-year period(A)In generalDuring the 1-year period described in paragraph (2), no person may communicate with, or report any information to, any consumer reporting agency regarding a debt described in that paragraph.(B)Rule of constructionNothing in subparagraph (A) may be construed to affect when a debt collector may engage in activities to collect or attempt to collect any debt owed or due or asserted to be owed.(4)Reporting after the 1-year periodNothing in this subsection shall prohibit a person from communicating with, or reporting any information to, a consumer reporting agency regarding a medical debt of a consumer after the end of the 1-year period described in paragraph (2) with respect to the debt..4.Effective dateThe amendments made by this Act shall take effect on the date that is 180 days after the date of enactment of this Act.